Case 2:17-cv-02530-RRM-SMG Document 47 Filed 05/18/20 Page 1 of 4 PageID #: 490



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 ARNOLD SCHNEIDERMAN,

                              Plaintiff,
                                                                             MEMORANDUM AND ORDER
             - against -                                                       17-CV-2530 (RRM) (SMG)

 THE AMERICAN CHEMICAL SOCIETY,

                             Defendants.
 -----------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

            Arnold Schneiderman brings this diversity action alleging that defendant the American

 Chemical Society (“ACS”) violated the New York State Human Rights Law (“NYSHRL”), New

 York Exec. Law § 290 et seq., by failing to accommodate his disabilities in administering the

 National Chemistry Olympiad. ACS has moved to dismiss under Federal Rule of Civil

 Procedure 12(b)(6) and Schneiderman has moved for leave to file a third amended complaint.

 For the reasons below, Schneiderman is granted leave to file a third amended complaint and

 ACS’s motion to dismiss is denied as moot.

                                                  BACKGROUND

            Plaintiff Arnold Schneiderman filed his Second Amended Complaint on January 30,

 2018. (Second Amended Complaint (Doc. No. 27).) In this complaint, Schneiderman alleges

 that ACS denied him reasonable accommodations for his disabilities when Schneiderman

 competed in the April 2014 National Chemistry Olympiad. (Id.) In addition to a claim under the

 NYSHRL, Schneiderman’s Second Amended Complaint included a claim under the Americans

 with Disabilities Act, 42 U.S.C. § 12101 et seq. (Id. at 7.) 1 Schneiderman withdrew this claim




 1
     Page numbers refer to pagination assigned by the Court’s Electronic Case Filing system.
Case 2:17-cv-02530-RRM-SMG Document 47 Filed 05/18/20 Page 2 of 4 PageID #: 491



 in his brief in opposition to the instant motion to dismiss. (Pl.’s Memorandum in Opposition to

 Motion to Dismiss (“Opp. Mot.”) (Doc. No. 41-27) at 5.)

        In a letter requesting a pre-motion conference filed on February 14, 2018, ACS consented

 to the filing of this Second Amended Complaint and sought leave to file a motion to dismiss.

 (Def.’s Pre-Motion Conference Letter (Doc. No. 29) at 1.) On April 3, 2019, the Court ordered

 the parties to brief ACS’s motion to dismiss the Second Amended Complaint.

        On June 26, 2019, more than 21 days after ACS served its motion to dismiss, and after

 Schneiderman served his brief in opposition, Schneiderman filed a request for a pre-motion

 conference on a proposed motion for leave to file a third amended complaint. (“PMC Request re

 Third Amended Compl.”) (Doc. No. 40).) Schneiderman seeks leave to amend in order to plead

 that ACS is a covered entity under the NYSHRL. (Id.) On June 27, 2019, the Court denied

 Schneiderman’s request for a pre-motion conference, explaining that Schneiderman’s “motion to

 amend the Second Amended Complaint will be addressed in the Court’s order on the pending

 motion to dismiss.” (Order of 6/27/2019.) The Court further directed ACS to “include any

 opposition to plaintiff’s motion to amend in its reply.” (Id.) In its reply brief, ACS argues that

 the Court should deny leave to amend because amendment would be futile, as ACS is not a

 covered entity. (Def.’s Reply Memorandum in Support of Its Motion to Dismiss (“Reply”) (Doc.

 No. 41-28) at 9–11.)

                                           DISCUSSION

        Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend should be “freely”

 granted. Where amendment would be futile, however, leave to amend may be denied. See

 Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993). The party opposing a motion




                                                  2
Case 2:17-cv-02530-RRM-SMG Document 47 Filed 05/18/20 Page 3 of 4 PageID #: 492



 for leave to amend bears the burden of establishing that amendment would be futile. See

 Cummings-Fowler v. Suffolk Cty. Cmty. Coll., 282 F.R.D. 292, 296 (E.D.N.Y. 2012).

        To maintain a claim under the NYSHRL for failure to accommodate a disability, a

 plaintiff must allege that the defendant is a covered entity under the NYSHRL. See Noll v. Int’l

 Bus. Machines Corp., 787 F.3d 89, 94 (2d Cir. 2015); see also Gaube v. Day Kimball Hosp., No.

 13-CV-1845 (VAB), 2015 WL 1347000, at *9 (explaining that plaintiff’s failure to plead that

 defendants were covered entities was grounds for dismissal of plaintiff’s ADA claim).

 Schneiderman concedes he makes no such allegation in his second amended complaint. (Opp.

 Mot. at 23.)

        In opposing Schneiderman’s motion for leave to amend, ACS relies primarily on the

 definition of “public accommodation” in the NYSHRL to argue it is not a covered entity. See

 N.Y. Exec. Law § 292(9). (Reply at 9; Opp. Mot. at 16–17.) ACS explains that “examinations

 or competitions such as the [National Chemistry Olympiad]” are absent from the definition.

 (Mot. at 17.) Yet the Court of Appeals of New York has previously held that “the statutory list”

 in § 292(9) “is illustrative, not specific.” Cahill v. Rosa, 89 N.Y.2d 14, 21 (1996); see also

 Andrews v. Blick Art Materials, LLC, 268 F. Supp. 3d 381, 399 (E.D.N.Y. Aug. 1, 2017). Thus,

 the absence of “examinations or competitions” from NYSHRL’s statutory definition of “public

 accommodation” is not a sufficient basis for the Court to conclude that ACS is not a covered

 entity under the NYSHRL. Because ACS has not met its burden of establishing that amendment

 of the second amended complaint would be futile, leave to amend should be granted. See

 Cummings-Fowler, 282 F.R.D. at 296.




                                                  3
Case 2:17-cv-02530-RRM-SMG Document 47 Filed 05/18/20 Page 4 of 4 PageID #: 493



                                          CONCLUSION

        For the reasons outlined above, Schneiderman is granted leave to file a third amended

 complaint with respect to his claim under the NYSHRL. Schneiderman shall file a third

 amended complaint within 30 days of the date of this Order. ACS’s motion to dismiss the

 second amended complaint, (Doc. No. 41), is denied as moot. Schneiderman’s motion for leave

 to file a sur-reply, (Doc. No. 43), is also denied as moot. This action is recommitted to the

 assigned Magistrate Judge for all remaining pre-trial matters, including settlement discussions if

 appropriate.

                                                       SO ORDERED.


 Dated: Brooklyn, New York                             Roslynn R. Mauskopf
        May 18, 2020                                   ________________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge




                                                  4
